Judgment, Supreme Court, New York County (Franklin R. Weissberg, J.), rendered February 14, 1989, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third and fourth degrees and which sentenced him, as a predicate felony offender, to two concurrent prison terms of 7 to 14 years and one of 5 to 10 years, respectively, unanimously affirmed.
On June 15, 1988, at approximately 10:00 a.m., two Narcotics Unit police officers were on a stakeout of the park at Stanton and Forsythe Streets on the Lower East Side of Manhattan. From the vantage point of a second-floor schoolroom across from the park, the officers observed defendant and another by use of high-powered binoculars. The conduct of the defendant indicated that he was providing his accomplice with gold-capped vials. Upon arrest the officers recovered several hundred gold-capped vials containing crack from a blue duffel bag that defendant had been observed to be using to replenish his cohort’s supply.
Defendant seeks a reversal of his conviction upon the ground that the prosecutor’s summation remarks deprived him of a fair trial. None of these alleged errors is preserved for appellate review as a matter of law, by virtue of defense counsel’s failure to timely object to them at trial (CPL 470.05 [2]; People v Ruiz, 155 AD2d 299) and we decline to reach them since the prosecutor’s remarks were fair comment and the proof of defendant’s guilt was overwhelming. Concur— Murphy, P. J., Ross, Ellerin and Rubin, JJ.